 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6655 
 
AN ACT 
To establish a commission to develop a national strategy and recommendations for reducing fatalities resulting from child abuse and neglect. 
 
 
1.CommissionThis Act may be cited as the Protect our Kids Act of 2012.  
2.FindingsCongress finds that— 
(1)deaths from child abuse and neglect are preventable;  
(2)deaths from child abuse and neglect are significantly underreported and there is no national standard for reporting such deaths;  
(3)according to the Child Maltreatment Report of 2011, in fiscal year 2011, 1,545 children in the United States are reported to have died from child abuse and neglect, and many experts believe that the actual number may be significantly more;  
(4)over 42 percent of the number of children in the United States who die from abuse are under the age of 1, and almost 82 percent are under the age of 4;  
(5)of the children who died in fiscal year 2011, 70 percent suffered neglect either exclusively or in combination with another maltreatment type and 48 percent suffered physical abuse either exclusively or in combination;  
(6)increased understanding of deaths from child abuse and neglect can lead to improvement in agency systems and practices to protect children and prevent child abuse and neglect; and  
(7)Congress in recent years has taken a number of steps to reduce child fatalities from abuse and neglect, such as— 
(A)providing States with flexibility through the Child and Family Services Improvement and Innovation Act of 2011 to operate child welfare demonstration projects to test services focused on preventing abuse and neglect and ensuring that children remain safely in their own homes;  
(B)providing funding through the Child and Family Services Improvement Act of 2006 for services and activities to enhance the safety of children who are at risk of being placed in foster care as a result of a parent's substance abuse;  
(C)providing funding through the Fostering Connections to Success and Increasing Adoptions Act of 2008 for grants to facilitate activities such as family group decisionmaking meetings and residential family treatment programs to support parents in caring for their children; and  
(D)requiring States through the Child and Family Services Improvement and Innovation Act of 2011 to describe how they will improve the quality of data collected on fatalities from child abuse and neglect.  
3.Establishment of commission 
(a)EstablishmentThere is established the Commission to Eliminate Child Abuse and Neglect Fatalities (in this Act referred to as the Commission).  
(b)Membership 
(1)Composition 
(A)MembersThe Commission shall be composed of 12 members, of whom— 
(i)6 shall be appointed by the President;  
(ii)2 shall be appointed by the Speaker of the House of Representatives;  
(iii)1 shall be appointed by the minority leader of the House of Representatives;  
(iv)2 shall be appointed by the majority leader of the Senate; and  
(v)1 shall be appointed by the minority leader of the Senate.  
(B)QualificationsEach member appointed under subparagraph (A) shall have experience in one or more of the following areas: 
(i)child welfare administration;  
(ii)child welfare research;  
(iii)child development;  
(iv)legislation, including legislation involving child welfare matters;  
(v)trauma and crisis intervention;  
(vi)pediatrics;  
(vii)psychology and mental health;  
(viii)emergency medicine;  
(ix)forensic pathology or medical investigation of injury and fatality;  
(x)social work with field experience;  
(xi)academia at an institution of higher education, as that term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001), with a focus on one or more of the other areas listed under this subparagraph;  
(xii)law enforcement, with experience handling child abuse and neglect matters;  
(xiii)civil law, with experience handling child abuse and neglect matters;  
(xiv)criminal law, with experience handling child abuse and neglect matters;  
(xv)substance abuse treatment;  
(xvi)education at an elementary school or secondary school, as those terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801);  
(xvii)epidemiology; and  
(xviii)computer science or software engineering with a background in interoperability standards.  
(C)Diversity of qualificationsIn making appointments to the Commission under subparagraph (A), the President and the congressional leaders shall make every effort to select individuals whose qualifications are not already represented by other members of the Commission.  
(2)DateThe appointments of the members of the Commission shall be made not later than 90 days after the date of enactment of this Act.  
(c)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment.  
(d)Initial meetingNot later than 60 days after the date on which a majority of the members of the Commission have been appointed, the Commission shall hold its first meeting.  
(e)MeetingsThe Commission shall meet at the call of the Chairperson.  
(f)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.  
(g)ChairpersonThe President shall select a Chairperson for the Commission from among its members.  
4.Duties of the commission 
(a)Study 
(1)In generalThe Commission shall conduct a thorough study on the use of child protective services and child welfare services funded under title IV and subtitle A of title XX of the Social Security Act to reduce fatalities from child abuse and neglect.  
(2)Matters studiedThe matters studied by the Commission shall include— 
(A)the effectiveness of the services described in paragraph (1) and best practices in preventing child and youth fatalities that are intentionally caused or that occur due to negligence, neglect, or a failure to exercise proper care;  
(B)the effectiveness of Federal, State, and local policies and systems within such services aimed at collecting accurate, uniform data on child fatalities in a coordinated fashion, including the identification of the most and least effective policies and systems in practice;  
(C)the current (as of the date of the study) barriers to preventing fatalities from child abuse and neglect, and how to improve efficiency to improve child welfare outcomes;  
(D)trends in demographic and other risk factors that are predictive of or correlated with child maltreatment, such as age of the child, child behavior, family structure, parental stress, and poverty;  
(E)methods of prioritizing child abuse and neglect prevention within such services for families with the highest need; and  
(F)methods of improving data collection and utilization, such as increasing interoperability among State and local and other data systems.  
(3)Materials studiedThe Commission shall review— 
(A)all current (as of the date of the study) research and documentation, including the National Survey of Child and Adolescent Well-Being and research and recommendations from the Government Accountability Office, to identify lessons, solutions, and needed improvements related to reducing fatalities from child abuse and neglect; and  
(B)recommendations from the Advisory Board on Child Abuse and Neglect.  
(b)CoordinationThe Commission shall provide opportunities for graduate and doctoral students to coordinate research with the Commission.  
(c)RecommendationsThe Commission shall— 
(1)develop recommendations to reduce fatalities from child abuse and neglect for Federal, State, and local agencies, and private sector and nonprofit organizations, including recommendations to implement a comprehensive national strategy for such purpose; and  
(2)develop guidelines for the type of information that should be tracked to improve interventions to prevent fatalities from child abuse and neglect.  
(d)Report 
(1)In generalNot later than 2 years after the date on which a majority of the members of the Commission have been appointed, the Commission shall submit a report to the President and Congress, which shall contain a detailed statement of the findings and conclusions of the Commission, together with its recommendations for such legislation and administrative actions as it considers appropriate.  
(2)ExtensionThe President may extend the date on which the report described in paragraph (1) shall be submitted by an additional 1 year.  
(3)Online accessThe Commission shall make the report under paragraph (1) available on the publicly available Internet Web site of the Department of Health and Human Services.  
5.Powers of the commission 
(a)Hearings 
(1)In generalThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this Act.  
(2)LocationThe location of hearings under paragraph (1) shall include— 
(A)areas with high fatality rates from child abuse and neglect; and  
(B)areas that have shown a decrease in fatalities from child abuse and neglect.  
(3)SubjectThe Commission shall hold hearings under paragraph (1)— 
(A)to examine the Federal, State, and local policies and available resources that affect fatalities from child abuse and neglect; and  
(B)to explore the matters studied under section 4(a)(2).  
(b)Information from federal agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out this Act. Upon request of the Chairperson of the Commission, the head of such department or agency shall furnish such information to the Commission.  
(c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.  
(d)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.  
6.Commission personnel matters 
(a)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.  
(b)Staff 
(1)In generalThe Chairperson of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission.  
(2)CompensationThe Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.  
(c)Detail of government employeesAt the discretion of the relevant agency, any Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.  
(d)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.  
7.Termination of the commissionThe Commission shall terminate on the earlier of— 
(1)the 30th day after the date on which the Commission submits its report under section 4(d); or  
(2)the date that is 3 years after the initial meeting under section 3(d).  
8.Federal agency responseNot later than 6 months after the submission of the report required under section 4(d), any Federal agency that is affected by a recommendation described in the report shall submit to Congress a report containing the response of the Federal agency to the recommendation and the plans of the Federal agency to address the recommendation.  
9.Adjustment to the TANF Contingency Fund for State Welfare Programs 
(a)In generalSection 403(b)(2) of the Social Security Act (42 U.S.C. 603(b)(2)) is amended by striking for fiscal years 2011 and 2012 and all that follows through the end of the paragraph and inserting for fiscal years 2013 and 2014 such sums as are necessary for payment to the Fund in a total amount not to exceed $612,000,000 for each fiscal year, of which $2,000,000 shall be reserved for carrying out the activities of the commission established by the Protect our Kids Act of 2012 to reduce fatalities resulting from child abuse and neglect.  
(b)Prevention of duplicate appropriations for fiscal year 2013Expenditures made pursuant to section 148 of the Continuing Appropriations Resolution, 2013, for fiscal year 2013, shall be charged to the applicable appropriation provided by the amendments made by this section for such fiscal year.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
